This certiorari was brought by the said Dodson, who was the defendant in the Court below, for the purpose of correcting certain errors alleged to have been committed on the trial of eight cases tried in the Court below, founded on eight promissory notes : the error complained of, is, that said notes were all given for the same consideration, which exceeded in the aggregate a Magistrate’s jurisdiction, and the return of the Magistrate shews that there was no such plea filed or insisted on in the Court below. I am of the opinion, that as there was no plea filed to the jurisdiction, and no proof offered to shew that the consideration of said notes was the same, and no motion made to consolidate said cases, that there was no error committed by the Magistrate in giving judgment on said cases, either On the first or second trial, and that even admitting this defence to be good, if it had been made in the Court below, it can not be assigned as a ground of error, when no such defence was set up. It is therefore ordered, that the certiorari be dismissed, and the proceedings below confirmed.
WILLIAM EZZARD, j. s. c. r.